 1   ZBS Law, LLP
     Erin M. McCartney, SBN 308803
 2   Mark S. Krause, SBN 302732
     30 Corporate Park, Suite 450
 3   Irvine, CA 92606
     Telephone: (714) 848-7920
 4   Fax: (714) 908-2615
     Email: bankruptcy@zbslaw.com
 5
     Attorneys for Movant, Citibank, N.A., as trustee for CMLTI Asset Trust
 6

 7
                              UNITED STATES BANKRUPTCY COURT
 8
                              NORTHERN DISTRICT OF CALIFORNIA
 9
                                     SAN FRANCISCO DIVISION
10

11   In re:                                          CASE NO.: 19-30625
12   Jeffrey E DeWeese                               Chapter 13
     dba Jeffrey E DeWeese,
13                                                   RS No.: MSK-1
                    Debtor.
14                                                   MOTION FOR RELIEF FROM
                                                     THE AUTOMATIC SAY (REAL
15                                                   PROPERTY)
16                                                   Hearing:
                                                     Date: February 20, 2020
17                                                   Time: 1:00 p.m.
                                                     Place: United States Bankruptcy Court
18                                                          450 Golden Gate Ave., 16th Flr.
                                                            San Francisco, California
19                                                          Courtroom 19
                                                            Judge Hannah L. Blumenstiel
20

21
              MOTION FOR RELIEF FROM THE AUTOMATIC STAY (REAL PROPERTY)
22
              COMES NOW Citibank, N.A., as trustee for CMLTI Asset Trust (“Movant”) through the
23
     undersigned counsel moves this Court, pursuant to 11 U.S.C. §362, for Relief from the
24
     Automatic Stay with respect to certain real property for Debtor. The facts and law supporting
25
     this Motion are set forth below and in the Declaration in Support of Movant’s Motion for Relief
26
     from the Automatic Stay (Real Property)(the “Declaration”) filed contemporaneously herewith.
27

28
                                                      1
     Case: 19-30625        Motion
                         Doc# 88 forFiled:
                                     Relief 01/31/20
                                            from the Automatic Stay (Real
                                                         Entered:         Property)
                                                                      01/31/20    10:08:49   Page 1 of 4
 1

 2
                                      FACTUAL BACKGROUND
 3
            1.      Debtor, Jeffrey E DeWeese, An Unmarried Man, is the owner of the Subject Real
 4
     Property located at 851 Van Ness Avenue, #408, San Francisco, California 94109 (the
 5
     “Subject Real Property”).
 6
            2.      A petition under Chapter 13 of the United States Bankruptcy Code was filed with
 7
     respect to the Debtor, Jeffrey E DeWeese, on June 10, 2019. On November 20, 2019, the
 8
     Chapter 13 Plan was confirmed.
 9
            3.      Debtor, Jeffrey E DeWeese, has executed and delivered that certain Promissory
10
     Note in the original principal amount of $800,000.00 (the “Promissory Note”). Movant is an
11
     entity entitled to enforce the Promissory Note. Movant, directly, or through an agent, has
12
     possession of the Promissory note. A true and correct copy of the Promissory Note is attached to
13
     the Declaration in Support of Movant’s Motion for Relief from the Automatic Stay as Exhibit
14
     “1”.
15
            4.      Pursuant to the Deed of Trust, all obligations of the Debtor under the Promissory
16
     Note and the Deed of Trust with respect to the Loan are secured by the Subject Real Property. A
17
     true and correct copy of the Deed of Trust is attached to the Declaration in Support of Movant’s
18
     Motion for Relief from the Automatic Stay as Exhibit “2”.
19
            5.      Movant is the original mortgagee or beneficiary or the assignee of the Deed of
20
     Trust. A true and correct copy of the Assignment of Mortgage is attached to the Declaration in
21
     Support of Movant’s Motion for Relief from the Automatic Stay as Exhibit “3”.
22
            6.      Fay Servicing, LLC services for the underlying mortgage loan and note for the
23
     property referenced in this Motion for Relief and Citibank, N.A., as trustee for CMLTI Asset
24
     Trust and is entitled to proceed accordingly. Should the automatic stay be lifted and/or set aside
25
     by Order of this Court or if the case is dismissed or if the Debtor obtains a discharge and a
26
     foreclosure action is commenced or recommenced said foreclosure action will be conducted in
27
     the name of Citibank, N.A., as trustee for CMLTI Asset Trust has the right to foreclose because
28
                                                      2
     Case: 19-30625        Motion
                         Doc# 88 forFiled:
                                     Relief 01/31/20
                                            from the Automatic Stay (Real
                                                         Entered:         Property)
                                                                      01/31/20    10:08:49   Page 2 of 4
 1
     Movant is the original mortgagee or beneficiary or assignee of the security instrument of the
 2
     referenced loan. Movant, directly or through an agent, has possession of the Promissory Note
 3
     and the Promissory Note is either made payable to Movant or has been duly endorsed.
 4
            7.      As of January 20, 2020, there are one or more defaults in paying Debtor’s
 5
     Mortgage payments with respect to the Promissory Note. Debtor owes a minimum outstanding
 6
     obligation amount of $810,985.74.
 7
            8.      Pursuant to the Promissory Note, an additional monthly payment in the amount of
 8
     $6,246.25 will come due on February 1, 2020.
 9
            9.      In addition to the other amounts due to Movant reflected in this Motion, as of date
10
     hereof, in connection with seeking the relief requested in this Motion, Movant will incur legal
11
     fees and in costs. Movant reserves all rights to seek an award or allowance of such fees and
12
     costs in accordance with applicable loan documents and related agreement, the Bankruptcy Code
13
     and otherwise applicable law.
14
            10.     The following chart sets forth those post-petition payments, due pursuant to the
15
     terms of the Promissory Note, that have been missed by the Debtor as of January 20, 2020:
16    # of         From      To          Missed      Missed        Monthly             Total
      Missed                             Monthly     Monthly       Payment             Amounts
17    Payments                           P&I         Escrow        Amount              Missed
18
      7          7/1/19       1/1/20    $5,255.43 $990.82             $6,246.25               $43,723.75
19    Less Post-Petition Partial Payments (Suspense Balance):                                ($0.00)
20
                                                                                       Total: $43,723.75
21
                                         LAW AND ARGUMENT
22
            1.      11 U.S.C. §362(d)(1) provides that relief from the automatic stay shall be granted
23
     for “cause.” As set forth in In re Ellis, 60 B.R. 432(B.A.P. 9th Cir. 1985), failure to make post-
24
     petition payments can constitute cause for terminating the automatic stay. As set forth above and
25
     in the Declaration filed in support herewith, Debtor has failed to make 7 post-petition payments.
26
            2.      Pursuant to the provisions of 11 U.S.C. §361 and §362(d)(1), Movant is entitled
27
     to adequate protect of its interest in the Property. In re Pliss, 34 B.R. 432 (Bankr. D. Or. 1983),
28
                                                      3
     Case: 19-30625        Motion
                         Doc# 88 forFiled:
                                     Relief 01/31/20
                                            from the Automatic Stay (Real
                                                         Entered:         Property)
                                                                      01/31/20    10:08:49    Page 3 of 4
 1
     the failure to provide Movant with adequate protection is ground for granting Movant relief from
 2
     the automatic stay. Movant submits that adequate protection in this case requires normal and
 3
     periodic case payments, as called for by the Promissory Note, plus the repayment of any and all
 4
     delinquent amounts owed to Movant, including all attorneys’ fees and costs incurred in the filing
 5
     of this Motion. Since the filing of the instant bankruptcy petition Debtor has failed to make the
 6
     normal cash payments called for by the Promissory Note.
 7
                                         PRAYER FOR RELIEF
 8
            WHEREFORE, Movant prays that this Court issue an Order terminating or modifying the
 9
     stay and granting the following:
10
            1.      Relief from the stay allowing Movant (and any successors or assignors) to
11
     proceed under applicable non-bankruptcy law to enforce its remedies to foreclose upon and
12
     obtain possession of the Subject Real Property.
13
            2.      That the Order be binding and effective despite any conversion of this Bankruptcy
14
     case to a case under any other Chapter of Title 11 of the United States Bankruptcy Code.
15
            3.      For an Order that the 14-day stay as described by Bankruptcy Rule 4001(a)(3) be
16
     waived.
17
            4.      Movant, at is option, may offer, provide and enter into any potential forebearance
18
     agreement, loan modification, refinance agreement or any other loss mitigation agreement as
19
     allowed by state law.
20
            5.      Movant may contact Debtor to comply with California Civil Code §2923.50 or
21
     §2923.55 as necessary.
22
            6.      For such other relief as this Court deems proper.
23

24   Dated: 1/30/2020                                   ZBS Law, LLP
25                                                      By:       Mark S. Krause
                                                              Erin M. McCartney, SBN 308803
26                                                            Mark S. Krause, SBN 302732
                                                              Attorney(s) for Movant.
27

28
                                                      4
     Case: 19-30625        Motion
                         Doc# 88 forFiled:
                                     Relief 01/31/20
                                            from the Automatic Stay (Real
                                                         Entered:         Property)
                                                                      01/31/20    10:08:49   Page 4 of 4
